                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §
                                                        Case No. 2:18-CR-1-JRG-RSP
                                            §
BRANDON JESTER                              §

             ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                      FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 1 of

an information charging defendant with a violation of 18 U.S.C. ' 2252A(a)(5)(B) and

(b)(2), Possession of Child Pornography.   Having conducted a proceeding in the form and

manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court

accept the defendant=s guilty plea. The parties waived their right to file objections to the
    .
Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact

and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed November 30, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 of the Information in the above-numbered cause.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 7th day of January, 2019.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE
